DETAILED ACTION
Preliminary Amendment 
1.	The preliminary amendment filed on September 28, 2018 has been entered. The claims pending in this application are claims 1-20. 

Election/Restrictions
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, and 5-8, drawn to An enzymatic measurement method using an antibody-enzyme complex. 
Group II, claims 3 and 4, drawn to a nucleic acid probe measurement method using an enzyme-labeled nucleic acid probe. 
Group III, claims 9 and 11-15, drawn to an enzyme immunoassay kit. 
Group IV, claims 10 and 16-20, drawn to a nucleic acid probe measurement kit. 
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	Group II and Groups III and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Group II and Groups III and IV is not special since the method recited in claim 3 is not a contribution over the prior arts (see claim 3 can be rejected by the combination of US 2014/0017675 A1 which can be used as English Translation of WO 2008/117816 A1, JP2001-161399 A (for English Translation, see IDS filed on January 29, 2019) and EP 0632133 A1 which can be used as English Translation of WO 93/12254 A1). 
	Groups III and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. For example, the special technical feature linking Groups III and IV is not special since the kit recited in claim 9 is not a contribution over the prior arts (claim 9 can be rejected by the combination of US 2014/0017675 A1 which can be used as English Translation of WO 2008/117816 A1, JP2001-161399 A (for English Translation, see IDS filed on January 29, 2019) and EP 0632133 A1 which can be used as English Translation of WO 93/12254 A1). 

The species are as follows: 
(1)	the enzyme in the enzyme reaction system that selectively reduces the NAD and/or NADP is the enzyme group represented by EC number 1.1.1 having CH-OH as an electron donor (claim 7 or 14 or 20)
(2)	the enzyme in the enzyme reaction system that selectively reduces the NAD and/or NADP is the enzyme group represented by EC number 1.2.1 having an aldehyde or oxo group as an electron donor (claim 7 or 14 or 20)
(3)	the enzyme in the enzyme reaction system that selectively reduces the NAD and/or NADP is the enzyme group represented by EC number 1.3.1 having CH-CH as an electron donor (claim 7 or 14 or 20)
(4)	the enzyme in the enzyme reaction system that selectively reduces the NAD and/or NADP is the enzyme group represented by EC number 1.4.1 having CH-NH2 as an electron donor (claim 7 or 14 or 20)
(5)	the enzyme in the enzyme reaction system that selectively reduces the NAD and/or NADP is the enzyme group represented by EC number 1.5.1 having CH-NH as an electron donor (claim 7 or 14 or 20)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 2, 5, 6, and 8 or claims 9, 11-13, and 15 or claims 10 and 16-19. 
Species (1) to (5) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since the subject matter in species (1) is not required for species (2) to (5), the subject matter in species (2) is not required for species (1) and (3) to (5), the subject matter in species (3) is not required for species (1), (2), (4), and (5), the subject matter in species (4) is not required for species (1) to (3) and (5), and the subject matter in species (5) is not required for species (1) to (4). 
6.	Group I or III or IV contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(6)	the enzyme of the antibody-enzyme complex or the enzyme of the enzyme-labeled nucleic acid probe is at least one of enzyme comprising alkaline phosphatases (claim 8 or 15 or 16)
(7)	the enzyme of the antibody-enzyme complex or the enzyme of the enzyme-labeled nucleic acid probe is at least one of enzyme comprising glucosidases (claim 8 or 15 or 16)

(9)	the enzyme of the antibody-enzyme complex or the enzyme of the enzyme-labeled nucleic acid probe is at least one of enzyme comprising fructosidases (claim 8 or 15 or 16)
(10)	the enzyme of the antibody-enzyme complex or the enzyme of the enzyme-labeled nucleic acid probe is at least one of enzyme comprising mannosidases (claim 8 or 15 or 16)
(11)	the enzyme of the antibody-enzyme complex or the enzyme of the enzyme-labeled nucleic acid probe is at least one of enzyme comprising peroxidases (claim 8 or 15 or 16)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1, 2, and 5-7 or claims 9 and 11-14 or claims 10 and 17-20. 
Species (6) to (11) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since the subject matter in species (6) is not required for species (7) to (11), the subject matter in species (7) is not required for species (6) and (8) to (11), the subject matter in species (8) is not required for species (6), (7), and (9) to (11), the subject matter in species (9) is not required for species (6) to (8) and (10) and (11), the subject matter in species (10) is not required 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/FRANK W LU/Primary Examiner, Art Unit 1634       
February 15, 2022